Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 1 of 15 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

STEVEN EDWARDS,

      Plaintiff,
                                              CASE NO.:
v.

PEPSICO, INC., and
SVC MANUFACTURING, INC.,

    Defendants.
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Steven Edwards, by and through undersigned counsel, brings this

action against Defendants, PepsiCo, Inc., and SVC Manufacturing, Inc., and in

support of his claims states as follows:

                         JURISDICTION AND VENUE

      1.     This is an action for damages, and for declaratory relief, for

violations of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C §

621 et seq., Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42

U.S.C. § 2000e et seq., and for violations of 42 U.S.C. § 1981 (“Section 1981”).

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

      3.     Venue is proper in this district, because all of the events giving rise

to these claims occurred in Osceola County which is in this district.

                                     PARTIES

      4.     Plaintiff is a resident of Tarrant County, Florida.
 Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 2 of 15 PageID 2




         5.    Defendant operates a beverage production plant in Kissimmee, in

Osceola County, Florida.

                             GENERAL ALLEGATIONS

         6.    Plaintiff has satisfied all conditions precedent, or they have been

waived.

         7.    Plaintiff has hired the undersigned attorneys and agreed to pay them

a fee.

         8.    Plaintiff requests a jury trial for all issues so triable.

         9.    At all times material hereto, Plaintiff was an “employee” of

Defendant within the meaning of the ADEA.

         10.   At all times material hereto, Defendant employed twenty (20) or

more employees. Thus, Defendant is an “employer” within the meaning of the

ADEA.

         11.   Thus, Plaintiff is a member of a protected class, and on account of

his protected status, Plaintiff benefits from the protections of Title VII.

         12.   Plaintiff, an African-American, is a member of a protected class, and

on account of his protected status, Plaintiff benefits from the protections of Title

VII.

         13.   Plaintiff is also a member of a protected class of persons under

Section 1981.

         14.   Plaintiff is an employee whose rights to contract for employment,

and enjoy the benefits of employment, are protected under Section 1981.

                                          2
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 3 of 15 PageID 3




      15.    Under Section 1981, Defendant is an employer prohibited from

interfering with any employee’s contractual right to enjoy the same benefits,

privileges, terms, and conditions of employment that all other employees of

Defendant otherwise enjoy, regardless of the employee’s race and/or color.

      16.    At all times material hereto, Defendant acted with malice and

reckless disregard for Plaintiff’s protected rights under Section 1981.

      17.    Defendant PepsiCo is the owner of Defendant SVC Manufacturing.

The two companies share common ownership and management. Defendant

PepsiCo exercised control over the wages, hours, and working conditions of

Plaintiff. Defendant PepsiCo further controlled the payroll practices of SVC.

Thus, Defendants were joint employers of Plaintiff.

                                        FACTS

      18.    Plaintiff began working for Defendant on April 21, 2008 as a

Machine Operator, and worked in this capacity until September 24, 2020.

      19.    Plaintiff is fifty-four (54) years of age.

      20.    Plaintiff is also African-American.

      21.    On or about May 16, 2019, Defendant posted a position for a Line

One Team Lead in its Gatorade Plant in Poinciana, Florida.

      22.    Plaintiff, along with three other employees, applied for the position.

      23.    The other two applicants for the position included another African-

American employee, Brian Watson (“Watson”), in his forties (40’s) and another

employee, Joel Leon “Leon”), who is Hispanic and in his thirties (30’s).

                                        3
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 4 of 15 PageID 4




      24.   At the time of his application, Plaintiff had eleven (11) years of

experience working for Defendant. Leon, on the other hand, had only fourteen

months of experience with Defendant.

      25.   The promotional process included an interview in front of a panel

consisting of one individual who is Hispanic, Yngrid Hutchins (“Hutchins”) and

two other individuals who are Caucasian.

      26.   The majority of the managerial positions at this facility are Hispanic.

      27.   On or about June 20, 2019, Plaintiff learned that Leon, the Hispanic

employee with only fourteen months of experience was selected as the new Line

One Team Lead.

      28.   On or about September 10, 2019, Plaintiff filed a charge of

discrimination with the United States Equal Employment Opportunity

Commission, (“EEOC”) for age and race discrimination.

      29.   On or about September 20, 2019, Defendant’s Human Resources

Manager, Melissa Menendez (“Menendez”), called Plaintiff into the office.

      30.   Present with Menendez on September 20, 2019 were Menendez and

Steven Brewster (“Brewster”), Resource for “D” Shift.

      31.   Menendez began the meeting by telling Plaintiff that Defendant was

put on notice of Plaintiff’s complaint of age and race discrimination to the EEOC.

Menendez asked if Plaintiff would like to provide more information, to which he

declined.



                                      4
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 5 of 15 PageID 5




       32.   Menendez then followed by telling Plaintiff that there had been

racial discrimination charges levied against Plaintiff. Specifically, the allegations

were that Plaintiff made racial comments about Puerto Ricans during breaks.

       33.   Prior to September 20, 2019, Plaintiff had never been made aware of

any allegations against him.

       34.   Defendant’s policy is to address complaints made against employees

immediately, but no such complaint had ever been addressed with Plaintiff.

       35.   Plaintiff was not provided with any information about who made the

allegations or when.

       36.   In or about October 2019, Plaintiff applied for a promotion a second

time. This position was for the “D” Shift Team Lead for Line One.

       37.   Again, Plaintiff had eleven (11) years of experience working on Line

One.

       38.   Plaintiff’s competition for the promotion this time, included an

forty-two (42) year old African-American employee with two (2) years of

experience with Defendant and a twenty-eight year old African-American

employee with one (1) year of experience with Defendant.

       39.   On or about October 8, 2019, Defendant informed Plaintiff that it

selected the forty-two (42) year old employee for the position.




                                       5
 Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 6 of 15 PageID 6




                           COUNT I – ADEA VIOLATION
                            (As to Defendant PepsiCo)

      40.    Plaintiff realleges and readopts the allegations of paragraphs 1-10

and 17-39 of this Complaint, as though fully set forth herein.

      41.    As an individual who is over forty years of age, Plaintiff is a member

of a protected class under the ADEA.

      42.    Plaintiff was subjected to disparate treatment based on his age.

      43.    Defendant’s actions were willful and done with malice.

      44.    Plaintiff was injured due to Defendant’s violations of the ADEA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over

                    the case;

             c)     An injunction restraining continued violation of the ADEA;

             d)     Compensation for lost wages, benefits, and other

                    remuneration;

             e)     Reinstatement of Plaintiff to a position comparable to his prior

                    position with back pay plus interest, or in the alternative, front

                    pay;

             f)     Liquidated damages in an amount equal to Plaintiff’s total

                    damages;


                                        6
 Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 7 of 15 PageID 7




             g)     Prejudgment interest on all monetary recovery obtained.

             h)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             i)     For such further relief as this Court deems just and equitable.

                       COUNT II – ADEA RETALIATION
                         (As to Defendant PepsiCo)

      45.    Plaintiff realleges and readopts the allegations of paragraphs 1-10

and 17-39 of this Complaint, as though fully set forth herein.

      46.    As an individual who is over forty years of age, Plaintiff is a member

of a protected class under the ADEA.

      47.    Plaintiff engaged in protected activity under the ADEA by filing a

complaint with the United States Equal Employment Opportunity Commission.

      48.    Defendant retaliated against Plaintiff for engaging in protected

activity under the ADEA by denying Plaintiff a promotion on two occasions.

      49.    Defendant’s actions were willful and done with malice.

      50.    In denying Plaintiff a promotion on two occasions, Defendant took

material adverse action against Plaintiff.

      51.    Plaintiff was injured due to Defendant’s violations of the ADEA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;




                                        7
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 8 of 15 PageID 8




             b)    That process issue and that this Court take jurisdiction over

                   the case;

             c)    An injunction restraining continued violation of the ADEA;

             d)    Compensation for lost wages, benefits, and other

                   remuneration;

             e)    Reinstatement of Plaintiff to a position comparable to his prior

                   position with back pay, or in the alternative, front pay;

             f)    Liquidated damages in an amount equal to Plaintiff’s total

                   damages;

             g)    Prejudgment interest on all monetary recovery obtained.

             h)    All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             i)    For such further relief as this Court deems just and equitable.

                    COUNT III – TITLE VII VIOLATION
                         (DISCRIMINATION)
                       (As to Defendant PepsiCo)

      52.    Plaintiff realleges and readopts the allegations of paragraphs 1-8, 11-

12, and 17- 39 of this Complaint, as though fully set forth herein.

      53.    Plaintiff is a member of a protected class under Title VII.

      54.    Plaintiff was subjected to disparate treatment on the basis of his

race, including denying Plaintiff promotions repeatedly and raising false

allegations against him.



                                      8
 Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 9 of 15 PageID 9




      55.    Defendant knew or should have known of the disparate treatment

suffered by Plaintiff, and failed to intervene or to take prompt and effective

remedial action in response.

      56.    Defendant’s actions were willful and done with malice.

      57.    Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issue and that this Court take jurisdiction over

      the case;

             (c)    An injunction restraining continued violation of Title VII by

      Defendant;

             (d)    Compensation       for   lost    wages,   benefits,    and      other

      remuneration;

             (e)    Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position, or in the alternative, front pay;

             (f)    Any other compensatory damages, including emotional

                    distress, allowable at law;

             (g)    Punitive damages;

             (h)    Prejudgment interest on all monetary recovery obtained.

             (i)    All costs and attorney’s fees incurred in prosecuting these

      claims; and

                                        9
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 10 of 15 PageID 10




               (j)   For such further relief as this Court deems just and equitable.

                     COUNT IV – TITLE VII RETALIATION
                         (As To Defendant PepsiCo)

      58.      Plaintiff realleges and readopts the allegations of paragraphs 1-8, 11-

12, and 17-39 of this Complaint, as though fully set forth herein.

      59.      Plaintiff is a member of a protected class under Title VII.

      60.      Plaintiff exercised or attempted to exercise his rights under Title VII,

thereby engaging in protected activity under Title VII.

      61.      Defendant retaliated against Plaintiff for engaging in protected

activity under Title VII by failing to promote Plaintiff and levying false allegations

against him.

      62.      Defendant’s actions were willful and done with malice.

      63.      In failing to promote Plaintiff and levying false allegations against

him, Defendant took material adverse action against Plaintiff.

      64.      Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

               (a)   A jury trial on all issues so triable;

               (b)   That process issue and that this Court take jurisdiction over

      the case;




                                        10
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 11 of 15 PageID 11




             (c)    That this Court enter a declaratory judgment, stating that

                    Defendant retaliated against Plaintiff for exercising his rights

                    under Title VII;

             (d)    That this Court enter an injunction restraining continued

                    violation of Title VII by Defendant;

             (e)    Compensation       for   lost   wages,    benefits,   and   other

      remuneration;

             (f)    Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position, with back pay plus interest, pension

                    rights, seniority rights, and all fringe benefits;

             (g)    Front pay;

             (h)    Any other compensatory damages, including emotional

                    distress, allowable at law;

             (i)    Punitive damages;

             (j)    Prejudgment interest on all monetary recovery obtained.

             (k)    All costs and attorney’s fees incurred in prosecuting these

      claims; and

             (l)    For such further relief as this Court deems just and equitable.

                    COUNT I –42 U.S.C. § 1981 VIOLATION
                        (RACEDISCRIMINATION)
                         (As To Both Defendants)

      65.    Plaintiff realleges and readopts the allegations of Paragraphs 1-8 and

13-39 of this Complaint, as though fully set forth herein.

                                       11
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 12 of 15 PageID 12




        66.   Plaintiff is a member of a protected class of persons under Section

1981.

        67.   Plaintiff was subjected to disparate treatment by Defendant, based

solely on Plaintiff’s race.

        68.   The foregoing actions constitute unlawful discrimination, in

violation of Section 1981.

        69.   Defendant’s actions were willful and done with malice.

        70.   As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to

experience pain and suffering, mental anguish, emotional distress, and loss of

earnings and other employment benefits and job opportunities.

        71.   Plaintiff was injured due to Defendant’s violations of Section 1981,

for which Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

              (a)   A jury trial on all issues so triable;

              (b)   That process issue and that this Court take jurisdiction over

                    the case;

              (c)   Judgment       against    Defendant,     permanently   enjoining

                    Defendant from future violations of Section 1981, and

                    remedying all lost income, raises, promotions, and other

                    benefits of which Plaintiff was unlawfully deprived;



                                        12
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 13 of 15 PageID 13




              (d)    Compensatory        damages,   including      emotional   distress,

                     allowable at law;

              (e)    Punitive damages;

              (f)    Reinstatement of Plaintiff to a position comparable to his prior

                     position, or in the alternative, front pay;

              (g)    Prejudgment interest on all monetary recovery obtained;

              (h)    All costs and attorney’s fees incurred in prosecuting these

                     claims; and

              (i)    For such further relief as this Court deems just and equitable.


                    COUNT II — 42 U.S.C. § 1981 VIOLATION
                              (RETALIATION)
                          (As To Both Defendants)

        72.   Plaintiff realleges and readopts the allegations of Paragraphs 1-8 and

13-39 of this Complaint, as though fully set forth herein.

        73.   Plaintiff is a member of a protected class of persons under Section

1981.

        74.   By complaining about the racial discrimination he experienced at

work, Plaintiff engaged in protected activity under Section 1981.

        75.   Defendant retaliated against Plaintiff for engaging in protected

activity under Section 1981 by terminating Plaintiff’s employment.

        76.   Defendant’s actions were willful and done with malice.

        77.   Defendant’s retaliation was based solely on Plaintiff’s exercise of his


                                         13
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 14 of 15 PageID 14




right to resist and oppose unlawful discrimination and harassment, which is

protected under Section 1981.

      78.    As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to

experience pain and suffering, mental anguish, emotional distress, and loss of

earnings and other employment benefits and job opportunities.

      79.    Plaintiff was injured due to Defendant’s violations of Section 1981,

for which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issue and that this Court take jurisdiction over

                    the case;

             (c)    Judgment       against    Defendant,     permanently      enjoining

                    Defendant from future violations of Section 1981, and

                    remedying all lost income, raises, promotions, and other

                    benefits of which Plaintiff was unlawfully deprived;

             (d)    Compensatory        damages,    including     emotional    distress,

                    allowable at law;

             (e)    Punitive damages;

             (f)    Reinstatement of Plaintiff to a position comparable to his prior

                    position, or in the alternative, front pay;

             (g)    Prejudgment interest on all monetary recovery obtained;

                                        14
Case 6:21-cv-01516-ACC-LRH Document 1 Filed 09/15/21 Page 15 of 15 PageID 15




            (h)    All costs and attorney’s fees incurred in prosecuting these

                   claims; and

            (i)    For such further relief as this Court deems just and equitable.

                            JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so triable.

      Dated this 15th day of September, 2021.

                                        Respectfully submitted,


                                        /s/ Brandon J. Hill
                                        BRANDON J. HILL
                                        Florida Bar Number: 0037061
                                        Direct Dial: 813-337-7992
                                        AMANDA E. HEYSTEK
                                        Florida Bar Number: 0285020
                                        Direct Dial: 813-379-2560
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 N. Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Facsimile: 813-229-8712
                                        Email: bhill@wfclaw.com
                                        Email: aheystek@wfclaw.com
                                        Email: aketelsen@wfclaw.com
                                        Attorneys for Plaintiff




                                       15
